                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    RPOST HOLDINGS, INC., RPOST                        §
    COMMUNICATIONS LIMITED, RMAIL                      §
    LIMITED,                                           §
                                                       §
                 Plaintiffs,                           §
                                                       §
    v.                                                 §    CIVIL ACTION NO. 2:12-CV-00683-JRG
                                                       §
    DOCUSIGN, INC., ET AL.                             §
                                                       §
                 Defendants.                           §

                            MEMORANDUM OPINION AND ORDER
         Before the Court is the Parties’ Joint Motion to Sever and Stay Plaintiffs’ Claims Against

Customer Defendants (“the Motion”). (Dkt. No. 144). In the Motion, the Parties ask the Court to

sever and stay the present case with respect to “Customer Defendants” 1—all defendants except

DocuSign, Inc. (“DocuSign”). (Id. at 1 n.1).

         In the Motion, the Parties claim that the relationship between the Customer Defendants and

DocuSign falls within the “customer-suit exception” as articulated in In re Nintendo of America,

Inc., 756 F.3d 1363 (Fed. Cir. 2014). (Dkt. No. 144 at 3). Accordingly, the Parties agree the

Customer Defendants should be severed and the case should be stayed with respect to those

defendants, and should proceed with respect to Defendant DocuSign. In order to effectuate the

Parties’ agreement, and in support of the Parties’ request that the Court should sever and stay the

case, the Parties make the following representations in the Motion:


1
 The “Customer Defendants” are Ariba, Inc.; BNY Mellon Rcc, LLC; CBRE, Inc. fka CB Richard Ellis Commercial
Limited LLC; Century 21 Corp.; Century 21 Real Estate LLC; Coldwell Banker LLC; Coldwell Banker Real Estate
LLC; Coldwell Banker Real Estate Services LLC; Coldwell Banker Residential Brokerage LLC; Coldwell Banker
Residential Brokerage, Inc.; Comcast Corporation; Comcast Cable Communications, LLC; First Data Corp.; First
Data Services LLC; Lending Tree LLC; The Lincoln National Life Insurance Company; Office Depot, Inc.; Re/Max,
LLC; and Yum Brands, Inc.
         •   “The Parties agree to be bound by any decisions regarding infringement and
             validity regarding the asserted U.S. Patent Nos. 6182219, 8161104, 8209389
             and 8224913 in the Case No 2:12-cv-683-JRG (the “DocuSign case”),
             including findings for Plaintiffs regarding infringement, validity and damages;”

         •   “For any written discovery requests (documents requests, interrogatories or
             requests for admissions) that Plaintiffs may seek regarding the Customer
             Defendants, RPost shall and must direct such discovery to DocuSign’s counsel
             of record, who shall then, subject to any objection by either DocuSign or the
             relevant Customer Defendants, seek the information or documents from the
             relevant Customer Defendants to the extent such discovery is not duplicative of
             discovery obtained from DocuSign. Plaintiffs shall not directly subpoena or
             contact any of the Customer Defendants with respect to any discovery unless
             and until Plaintiffs have exhausted their efforts to obtain documents through
             DocuSign per the prior sentence. Each of the Customer Defendants has agreed,
             solely for the purpose of this action (and for no other lawsuit or proceeding of
             any kind), to be subject to this Court’s jurisdiction relating to any discovery
             dispute pending the operation of the stay.”

         •   “The Customer Defendants are indemnified by DocuSign with respect to
             Plaintiffs’ claims.”

         •   “The Parties agree that Plaintiffs may, subject to the conditions below, assert a
             theory, measure or amount of damages from the Customer Defendants in a
             second trial after a judgment of infringement and validity of the asserted patents
             against DocuSign in the first trial that is different from the theory, measure or
             amount of damages that Plaintiff sought against DocuSign in the first trial, and
             will not challenge infringement or validity of any asserted patents, provided that
             the damages theory, measure or amounts sought by Plaintiffs from the
             Customer Defendants in a second trial are (1) limited to those recoverable from
             the Customer Defendants; (2) the damages in the trial against DocuSign relate
             solely to DocuSign and do not include any Customer Defendants; (3) are not
             duplicative of any damages theories, measures or amounts Plaintiffs asserted,
             sought or obtained from DocuSign in the first trial; and (4) subject to any
             DocuSign or Customer Defendants legal, evidentiary or other objections to such
             damages theory, measure or amount;”2

(Id. at 2–3). The Court expressly relies on these stipulations as the basis for its decision in this

Order. See Gabarick v. Laurin Mar. (Am.) Inc., 753 F.3d 550, 553 (5th Cir. 2014) (citing New




2
 The Parties also agree that not to use this stipulation or case posture as a basis for seeking attorneys’ fees under 35
U.S.C. 285, while reserving the right to seek fees on other bases. (Dkt. No. 144 at 3.)

                                                           2
Hampshire v. Maine, 532 U.S. 742, 749 (2001)) (noting that parties will be judicially estopped

from contradicting representations made to—and relied upon by—a court).

        The Court rejects application of the customer-suit exception because the exception only

applies where there are multiple suits that involve the same allegations of infringement

against a manufacturer and its down-stream customers. See, e.g., Spread Spectrum

Screening LLC v. Eastman Kodak Co., 657 F.3d 1349, 1357 (Fed. Cir. 2011); In re Nintendo of

America, Inc., 756 F.3d 1363 (Fed. Cir. 2014). The exception does not apply to a single suit that

encompasses both manufacturers and their customers. See In re Dell Inc., 600 F. App’x 728,

730 (Fed. Cir. 2015) (“But [movants] cite no appellate court case, and we are aware of

none, that sets forth the proposition that a district court must stay proceedings against a customer

in the very same litigation that will, regardless of the requested stay, go forward against the

supplier. The appellate cases they cite all involve giving priority to supplier litigation over

what already is or should be separate litigation with customers, thereby preventing parallel,

active, duplicative proceedings”). However, in view of particular stipulations made by the

Parties in the Motion, the Court exercises its discretion and finds that a severance and stay is

appropriate.

       Having considered the Motion, the Court finds that it should be and hereby is

GRANTED. Accordingly, the Court ORDERS that the Clerk shall open a new case number into

which the claims against the Carrier Defendants shall be moved, leaving the claims against

DocuSign in the present case. That new case shall be consolidated with this case such that Case

No. 2:12-CV-00683 shall be the lead case, and the new case shall be a member case. This

member case is ORDERED STAYED pending a subsequent order of this Court. This Order

does not stay the lead case pending as to Defendant DocuSign, which shall continue to proceed

as described in the Court’s Second Amended Docket Control Order (Dkt. No. 137).
                                                 3
 SIGNED this 19th day of December, 2011.
So ORDERED and SIGNED this 3rd day of May, 2019.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE




                                  4
